Citation Nr: 0011341
Decision Date: 04/28/00	Archive Date: 09/08/00

Citation Nr: 0011341	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-16 057	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1945.  The appellant is the veteran's widow.

The instant appeal arose from a December 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied a claim for 
service connection for the cause of the veteran's death.  The 
appellant appealed, and the Board of Veterans' Appeals 
(Board) denied the claim as not well grounded in a May 1998 
decision.

In August 1998, the appellant submitted a motion for 
reconsideration of the Board's decision.  In December 1998, 
the motion was denied by the Acting Chairman of the Board.  
Under recently-enacted legislation, Public Law No. 105-111, 
111 Stat. 2271 (1997) (codified at 38 U.S.C.A. § 7111), the 
Board has, for the first time, been granted the authority to 
revise a prior decision of the Board on the ground of clear 
and unmistakable error (CUE).  The Board construed the 
appellant's August 1998 motion as a request that the Board 
revise its prior decision on the ground that it was the 
product of CUE.

In March 2000 the appellant was informed that the Vice 
Chairman of the Board had decided to order reconsideration.  
She was informed that a final determination on the CUE claim 
would be held in abeyance, pending the outcome of this 
reconsideration.  She was further notified that 
reconsideration was to her advantage as the March 2000 
reconsideration order vacated the May 1998 Board decision and 
allowed for de novo review of her claim under a less 
stringent standard of review than CUE.


FINDINGS OF FACT

1.  The veteran's death certificate listed the immediate 
cause of death as probable metastasis of the liver with total 
body failure due to or as a consequence of hepato-renal 
syndrome.

2.  At the time of his death, the veteran was service-
connected for schizophrenia, and he had been taking Thorazine 
for years as part of his treatment for that disease.

3.  A September 25, 1995, VA bedside medical consultation 
noted that ultrasound of the abdomen was suggestive of liver 
cirrhosis versus liver metastasis; the provisional diagnosis 
was questionable liver cirrhosis versus liver metastasis.  A 
review by a psychiatric consultation was requested as to 
possible cirrhosis questionably due to long-term Thorazine 
use; the final diagnosis was liver metastasis.

CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999), req. for en banc consideration denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

These requirements are satisfied in this case.  The report of 
discharge summary for the period of hospitalization 
commencing on September 25, 1995, during which the veteran 
died, shows the primary diagnosis as liver metastasis; the 
only other diagnosis was hepatorenal syndrome.  It was noted 
that the family understood his disease.  A computer 
tomography, guided biopsy was suggested, but the family 
refused to give consent.  The patient's family was contacted 
at death and a full, or in the alternative, a limited, 
autopsy was requested, which they refused.

The veteran's death certificate listed the immediate cause of 
death as probable metastasis of the liver with total body 
failure due to or as a consequence of hepato-renal syndrome.  
At the time of his death, he was service-connected for 
schizophrenia, and he had been taking Thorazine for years as 
part of his treatment for that disease.  A September 25, 
1995, VA physician's request for a psychiatric consultation 
shows that ultrasound of the abdomen was suggestive of liver 
cirrhosis versus liver metastasis.  The referring physician 
requested a review by a psychiatric consultant as to possible 
liver cirrhosis questionably due to long-term Thorazine use.  
The consultation report is sufficient to provide a possible 
nexus between the Thorazine taken for treatment of the 
service-connected schizophrenia and the provisional diagnosis 
of questionable liver cirrhosis versus liver metastasis.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is seemingly well grounded.  As a 
preliminary consideration and to this extent only, the appeal 
is deemed favorable.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is capable of impressing an 
observer as well grounded at first sight, VA has a duty to 
assist the appellant in developing the quality and character 
of facts that are set forth in a fairly plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the September 25, 1995, report of 
request for a VA psychiatric consultation was not associated 
with the claims folder at the time the May 1998 Board 
decision was prepared.  The consultation report was provided 
by the appellant and associated with the claims folder in 
August 1998.  To ensure completion of the record in light of 
the appellant's submission, any additional VA treatment 
records which have not already been associated with the 
claims folder should be developed.  The Board notes that the 
Court has held that the VA has constructive knowledge of 
medical records generated by its agency, and the VA is 
obligated to obtain any such pertinent treatment records.  
See Bell v. Derwinski, 2 Vet. App. 611, 612- 613 (1992).

Thereafter, the claims folder should be referred to a 
physician specializing in hematology and oncology for review 
in conjunction with the preparation of a medical opinion as 
to whether it is at least as likely as not that the veteran's 
liver metastasis was caused by medication (Thorazine) 
prescribed for service-connected schizophrenia. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain copies of any 
and all VA medical records for the 
veteran reflecting treatment for liver 
disease and schizophrenia, including all 
those at the VA Medical Center in 
Murfreesboro, Tennessee, and associate 
them with the claims file, especially all 
chronological records of clinical care, 
laboratory reports, nursing notes, and 
special consultations.  

2.  The RO should then obtain a medical 
opinion from a VA physician specializing 
in liver disease as to whether it is at 
least as likely as not that the veteran's 
liver metastasis was caused or aggravated 
pathologically by medication prescribed 
for service-connected schizophrenia.  The 
appellant's claims folder must be 
furnished to this reviewer and thoroughly 
reviewed in connection with the opinion.  
A complete rationale for all conclusions 
expressed must be provided.  A discussion 
of the facts and the medical principles 
involved is also necessary.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  After undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issue of entitlement to service 
connection for the cause of the veteran's 
death on the weight of the evidence.  If 
the determination remains unfavorable to 
the appellant, she and her representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and be 
afforded the applicable time to respond 
thereto.

Following the above development and the issuance of an SSOC, 
the appeal should be returned to the Board.  The purpose of 
this REMAND is to provide due process and obtain additional 
evidentiary development, and the Board does not intimate any 
opinion at this time as to the ultimate merit of the claim, 
either favorable or unfavorable, apart from its determination 
that the claim is within the theoretical range of 
possibility.  No action is required of the appellant unless 
she is notified by the RO.  She has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
        CONSTANCE B. TOBIAS                               
NANCY I. PHILLIPS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
C. P. RUSSELL
Member, Board of Veterans' Appeals


 




Citation Nr: 9815856	
Decision Date: 05/22/98    Archive Date: 06/03/98

DOCKET NO.  96-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from December 
1943 to February 1945; however, these dated are unconfirmed. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
cause of death of the veteran.  The appellant is the widow of 
the veteran.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant argues that that the veterans fatal liver 
disease was caused by the extended use of medication, 
including Thorazine, to treat his service-connected 
schizophrenia.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellants claim for 
service connection for the cause of the veterans death is 
not well grounded.



FINDINGS OF FACT

1.  The veteran died on October [redacted], 1995.

2.  Prior to his death, the veteran had established service 
connection for schizophrenia, evaluated as 50 percent 
disabling.

3.  The immediate cause of the veterans death was probable 
metastasis of the liver with total body rashes and 
hepatorenal syndrome.

4.  The appellant has presented no competent medical evidence 
showing that the veterans service-connected schizophrenia 
caused his death.

5.  The appellant has presented no competent medical evidence 
showing that the liver disease that caused the veterans 
death developed either during service or to a compensable 
degree within one year after his separation from service.

6.  The appellant has presented no competent medical evidence 
showing a relationship between the medications associated 
with the veterans service-connected schizophrenia and the 
liver disease that caused his death.


CONCLUSION OF LAW

 The claim for service connection for the cause of the 
veterans death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veterans service medical records are negative for any 
complaints or findings pertaining to liver disease.  The 
claims file, however, is replete with evidence of treatment 
for schizophrenia.  This treatment included the prescription 
of medications, including Thorazine, Mellaril, Equanil, 
Niamid, Sparine, Stelazine, Lotusate, Artane, Serax, Quide, 
Tofranil, Valium, Trazodone, Zoloft, Sertraline, etc.  
Thorazine was prescribed as early as 1956.

More recently, the veteran was admitted to the VA Medical 
Center in Murfreesboro, Tennessee, in September 1995 with 
complaints of increasing abdominal swelling, yellowing of the 
eyes and shortness of breath for one week.  He was said to 
have loss of appetite and weight loss.  There was no history 
of hematemesis.  There was also no past history of ethanol 
abuse.  The veteran reported being on Thorazine for over 40 
years.  He was not pale but icteric.  An echocardiogram 
showed diffuse fatty infiltration of the liver seen with a 
mottled echogenic pattern consistent with that of cirrhosis 
of metastatic disease.  A computed tomography (CT) scan of 
the abdomen showed, in pertinent part, a moderate amount of 
ascites and hepatomegaly with multiple low attenuation 
lesions throughout the liver.  The ascites were found to be 
highly suspicious of metastatic disease in the liver.  The 
veteran continued to deteriorate as the family refused to 
give consent for a CT guided biopsy.  The veteran died on 
October [redacted], 1995.  His family refused to consent to an 
autopsy.  The final diagnoses were liver metastasis and 
hepatorenal syndrome.

The death certificate listed probable metastasis of the liver 
with total body rashes and hepatorenal syndrome as the 
immediate cause of the veterans death.  At the time of his 
death, the veteran was service connected for schizophrenia, 
evaluated as 50 percent disabling.

The appellant stated in her February 1996 substantive appeal 
that the veteran was treated with many medications over the 
course of his lifetime for his service-connected disability, 
including Thorazine, Trazodone, Stelazine, Sinequan, 
Mellaril, Dalmane, Ativan, Amoxapine, Xanax and Imipramine.  
She reported that these drugs were used in various 
combinations and dosages, and have known side effects 
including liver damage.  She further stated that, 
Thorazine is a phenothiazine tranquilizer used to treat 
neuropsychiatric conditions such as schizophrenia.  Although 
this drug was effective in controlling this veterans [sic] 
schizophrenia, it is known to cause various side effects when 
prescribed over an extended period of time, one of which is 
severe and irreversible liver damage.  Symptoms of chronic 
poisoning from these hepatotoxic drugs include weight loss, 
pallor, hematemesis, jaundice, ascites and an enlarged 
cirrotic [sic] liver.  The appellant indicated that she had 
done research on medication, cirrhosis of the liver and liver 
damage from several sources, including Tabers Cyclopedic 
Medical Dictionary, 14th edition; Physicians Desk Reference, 
1996; Textbook of Medical Surgical Nursing, 4th edition; The 
New Lexicon Illustrated Medical Encyclopedia and Guide to 
Family Health; and Worst Pills Best Pills II. 


Legal analysis

The threshold question that must be resolved is whether or 
not the appellant has submitted a well-grounded claim for 
service connection for the cause of the veterans death.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) (applying 
well-grounded claim requirement in context of service 
connection for cause of veterans death).  The United States 
Court of Veterans Appeals has further held that [w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a).  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc).  If the appellant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is not obligated under 38 U.S.C.A. § 5107(a) (West 
1991) to assist the appellant any further in the development 
of that claim.  Murphy, 1 Vet. App. at 81.  

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veterans 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (1997); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (1997).  A contributory cause of death must be 
causally connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (1997).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veterans death may be 
demonstrated by showing that the veterans death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b), (d) (1997).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1997); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a presumption under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1997).  Service connection for cirrhosis of the 
liver may be established based on a legal presumption by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1997).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1997).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The appellant does not allege, nor does the evidence of 
record establish, that the veterans service-connected 
disability, i.e., schizophrenia, directly caused his death, 
or that his fatal liver disease had its onset during service.  
The first evidence of record showing the presence of liver 
disease is dated in 1995, more than 50 years following the 
veterans separation from service, and the record lacks 
evidence of a nexus, or link, between liver disease and the 
veterans active service.  Rather, the appellant argues that 
the veterans fatal liver disease was caused by the extended 
use of drugs, including Thorazine, to treat his service-
connected schizophrenia.  This determination involves medical 
causation and therefore competent medical evidence to the 
effect that the claim is plausible or possible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

With respect to the appellants argument, the medical 
evidence of record does not support a finding of a 
relationship between any medications associated with the 
veterans service-connected schizophrenia and the liver 
disease that was present at the time of his death.  The 
appellants reference to the medical texts does not establish 
any connection between the veterans particular condition and 
the medications used to treat his service-connected 
disability.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Utendahl v. Derwinski, 1 Vet. App. 530 (1991).  The 
medical treatises as interpreted by the appellant only raise 
the possibility that there may be some relationship between 
some of the veterans medications and liver disease.  The 
medical treatises do not show that there was a direct causal 
relationship between medications used to treat the veterans 
schizophrenia and the cause of death listed on his death 
certificate.  

The only other evidence in support of a finding that the 
veterans death was caused by medications taken to treat his 
service-connected disability is the appellants statements.  
However, there is no indication that the appellant possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, her statements regarding the cause of 
the veterans death are insufficient.

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), affd Epps v. Gober, No. 97-7014, 
slip op. at 9 (Fed. Cir. October 7, 1997).  The Board finds 
VA has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits.  38 U.S.C.A. § 5103(a) (West 
1991).  Nothing in the record suggests the existence of 
evidence that might well ground the appellants claim for 
service connection for the cause of the veterans death.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); 38 C.F.R. § 20.901(d) (1997).


ORDER

Because it is not well grounded, the claim for service 
connection the cause of the veterans death is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
